RESOLUCIÓN
En conformidad con lo dispuesto en la Regla 3(d) del Reglamento de este Tribunal, 4 L.P.R.A. Ap. I-A, se consti-tuyen las siguientes Salas Especiales de Despacho para funcionar durante el receso:

De 1ro al 17 de julio:

Juez Asociado Señor Francisco Rebollo López (Presiden-te)
Juez Asociada Señora Miriam Naveira de Rodón
Juez Asociado Señor Jaime B. Fuster Berlingeri

De 18 de julio al 12 de agosto de 1995:

Juez Asociado Señor Francisco Rebollo López (Presiden-te)
Juez Asociada Señora Miriam Naveira de Rodón
Juez Asociado Señor Jaime B. Fuster Berlingeri
Juez Asociado Señor Baltasar Corrada del Río

De 15 de agosto al 30 de septiembre:

Juez Presidente Señor José A. Andréu García (Presiden-te)
Juez Asociado Señor Antonio S. Negrón García
Juez Asociado Señor Federico Hernández Denton
Juez Asociado Señor Baltasar Corrada del Río
Los Presidentes de Sala quedan facultados para susti-tuir a los Jueces, que integren las salas, que no puedan intervenir en algún asunto ante su consideración y, asi-mismo, para convocar al Pleno del Tribunal cuando sea necesario. El Tribunal continuará la emisión y certificación de opiniones y sentencias durante este periodo.

Publíquese.

*682Lo acordó el Tribunal y certifica el señor Secretario General.
(Fdo.) Francisco R. Agrait Liado

Secretario General